Citation Nr: 0626257	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  05-17 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenic reaction undifferentiated type.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from September 1960 to July 
1962.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The record reflects that the veteran indicated that he wanted 
a Board hearing held in Washington, DC in his June 2005 VA 
Form 9 but wrote in accompanying correspondence that he could 
not travel a long distance to attend a hearing in Cleveland.  
The RO sent correspondence dated in September 2005 in order 
to clarify the veteran's request.  In the September 2005 
letter, the RO advised the veteran that the Board does not 
hold video conference hearings in Cincinnati and that he may, 
alternatively, request a video conference hearing before a 
Decision Review Officer (DRO) in Cleveland.  The RO further 
noted that it could forward his claim to the Board for a 
decision if he felt the evidence presented adequately 
represented his contentions.  In September 2005, the veteran 
responded that he wanted his claim forwarded to the Board for 
a decision.    

Subsequently, however, the Board sent to the veteran 
correspondence dated in December 2005 advising that the 
veteran was scheduled to appear in Washington, DC for a Board 
hearing to be held in March 2006.  In February 2006, the 
veteran wrote that he was unable to travel to Washington, DC 
and wrote that he required a local hearing on his appeal.  In 
March 2006, the Board noted that the veteran requested a 
Travel Board hearing in lieu of the Central Office hearing in 
his February 2006 correspondence.  The Board advised that 
Travel Board hearings are not conducted in Cincinnati but are 
held at the Cleveland Regional Office.  The Board explained 
that it would suspend review of the veteran's appeal for 30 
days from the date of the letter pending his response but 
would proceed with appellate review if no response was 
received.  There is no response from the veteran to the March 
2006 correspondence of record.  Based on the foregoing, the 
veteran's request for a Board hearing is hereby withdrawn.  

The Board also notes that the veteran expressed 
dissatisfaction with his representation by Disabled American 
Veterans and indicated that he wanted to appoint American 
Legion as his representative in his June 2005 letter.  In 
February 2006, he wrote that American Legion was his 
representative and not Disabled American Veterans.  The Board 
advised the veteran in March 2006 correspondence that he must 
complete the enclosed VA Form 21-22 if he desired to change 
representation and allowed 30 days for response; however, the 
record does not show that the veteran has returned such form.  
Thus, the veteran's appointment of Disabled American Veterans 
as his accredited representative has not been formally 
withdrawn. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence does not show that the 
veteran's current COPD is related to his active service or to 
an incident of service.

3.  In August 1969, the Board denied the veteran's claim for 
entitlement to service connection for schizophrenic reaction 
because the evidence did not show that schizophrenic reaction 
was manifested during active service or within the year 
following termination of active service.  The August 1969 
Board decision became final.

4.  Evidence received subsequent to August 1969 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the veteran's claim for 
schizophrenic reaction.  



CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The August 1969 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1964); 38 C.F.R. § 19.104 (1969).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for schizophrenic 
reaction is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.1100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in January 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO also advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO additionally wrote 
that the veteran was previously denied service-connected 
compensation for schizophrenia and was notified of such 
decision in April 1969.  While the April 1969 decision was 
not the last final denial of the veteran's claim, the Board 
notes that there was no harm to the veteran because the last 
final adjudication was an August 1969 Board decision and it 
became final.  Thus, the veteran indeed does need to submit 
new and material evidence in order to reopen his claim for 
service connection of schizophrenic reaction and was so 
advised.  In addition, the RO informed the veteran that he 
must submit new and material evidence to show that the 
condition was incurred in or aggravated by his active 
military service in order for VA to reconsider the issue.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006) (holding that adequate notice under the VCAA with 
respect to new and material evidence claims should describe 
what evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial).  The RO further noted 
that VA needed evidence showing that the veteran's COPD and 
schizophrenia and depression existed from military service to 
the present time.  The RO described the type of evidence that 
would help VA make its decision and requested that the 
veteran send to VA any medical reports he had.  A subsequent 
follow-up duty to assist letter dated in April 2004 requested 
that the veteran send any evidence or information in his 
possession that he thinks will support his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  

The Board notes that neither the January 2004 VCAA notice nor 
the April 2004 follow-up duty to assist letter specifically 
advised the veteran of the definition of new and material 
evidence that is applicable to his schizophrenia claim.  
Rather, the RO wrote that new evidence was evidence that had 
not previously been considered and material evidence was 
evidence relevant to the issue of service connection in 
January 2004 correspondence.  Nevertheless, the April 2005 
Statement of the Case (SOC) properly advised the veteran of 
the law pertaining to new and material evidence that is 
applicable to his claim and applied the same.  Therefore, the 
Board finds that the veteran was adequately informed of the 
evidence necessary to reopen his claim and was not prejudiced 
by the error because adequate notice was provided prior to 
the transfer and certification of the appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Although the VCAA notices 
dated in January 2004 and April 2004 did not advise the 
veteran of the degree of disability and effective date 
elements pertaining to his claims, the Board finds that such 
omission was harmless error.  As the veteran's claim for 
schizophrenia is not found to be reopened by way of the 
submission of new and material evidence and his service 
connection claim for COPD is denied for reasons explained in 
greater detail below, no disability rating or effective date 
will be assigned for those disorders so there can be no 
possibility of any prejudice to the veteran.  

Furthermore, the RO provided the veteran with a copy of the 
July 2004 rating decision, and the April 2005 SOC, which 
included a discussion of the facts of the claims, laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's private medical records dated from 1990 to 2004.  
The Board notes that the veteran's separation examination 
report is not of record; however, his June 1962 report of 
medical history and other available service medical records 
are associated with the claims folder.  As previously 
discussed in greater detail, the RO also attempted to 
schedule for the veteran a hearing before the Board.      

The Board also notes that the veteran has identified multiple 
sources from which he asked the RO to obtain medical records 
pertaining to his claim to reopen for service connection of 
schizophrenic reaction in statements dated from December 2003 
to June 2005.  Although the record reflects that the RO 
obtained the records referenced above, it did not attempt to 
obtain all of the records identified by the veteran.  
Nonetheless, VA is under no duty to assist the veteran in 
obtaining such records with respect to his claim for 
schizophrenic reaction because no new and material evidence 
has been submitted and the claim is not reopened as explained 
in greater detail below.   See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) 
(holding that 38 U.S.C. § 5103A does not require VA to assist 
claimants attempting to reopen previously disallowed claims 
in the absence of new and material evidence.)

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his service connection claim for COPD.  
Accordingly, the Board will proceed with appellate review.  


II.	Service Connection for COPD

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

Facts and Analysis

The Board notes that the medical evidence of record shows a 
current diagnosis of COPD.  Specifically, the December 2003 
letter written by C.B., D.O. lists COPD as one of the current 
problems for which the veteran sought treatment.  The 
veteran's private medical records dated from 1990 to 2004 
also contain findings of COPD. 

Nonetheless, the medical evidence does not additionally show 
a relationship between the veteran's current COPD and his 
active military service.  Although the service medical 
records note that the veteran was once treated for a cold in 
October 1960 and that he later indicated that he had chronic 
or frequent colds in his June 1962 report of medical history, 
there are no clinical findings of a chronic respiratory 
disorder in service.  The Board further observes that there 
is no competent medical evidence or opinion of record 
relating the veteran's current COPD to his military service.  
Moreover, the March 1966 hospital examination report, which 
is dated approximately four years after the veteran's 
separation from active service, contains no notations of a 
chronic respiratory disorder and reveals that the veteran's 
lungs and chest were clinically evaluated as normal at that 
time.   While the veteran contends that his current COPD is 
related to his military service, the record reflects that he 
does not have the medical expertise necessary to offer a 
competent opinion regarding the etiology of his COPD.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Based on the 
foregoing, the Board finds that service connection for COPD 
is not warranted and the claim must be denied.


III.	New and Material Evidence for Schizophrenic Reaction 
Claim 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection was initiated in December 2003.  Thus, 
the revised definition of "new and material evidence" is 
applicable to his claim.

Evidence

The veteran originally filed a claim for service connection 
of schizophrenic reaction in January 1969.  The veteran's 
claim was first denied by the RO in an April 1969 rating 
decision.  The Board also denied the veteran's claim in an 
August 1969 decision because the evidence did not show that 
schizophrenic reaction was manifested during active service 
or within a year following the termination of active service.  
The Board sent correspondence dated in August 1969 that 
notified the veteran of its decision.  The Board notes that 
this decision was issued prior to the creation of the Court 
of Veterans Appeals and it became final.  38 U.S.C.A. § 7251 
(2005).    
  
The Board considered the following evidence prior to 
rendering its August 1969 decision denying the veteran's 
claim.

The service medical records document no complaints, clinical 
findings, or treatment of a psychiatric disorder.  Although 
the veteran's separation report is currently not of record, 
his June 1962 report of medical history shows no indication 
that the veteran experienced psychiatric symptoms at that 
time.   

The March 1966 hospital report notes that the veteran was 
admitted to the hospital with a history of confusion, 
auditory hallucinations, and delusional thinking for the past 
four days.  The veteran reported that he had been having 
auditory hallucinations "on and off" for the past five to 
six years at that time.  The examiner noted an impression of 
"schizophrenic reaction acute and undifferentiated."

The March 1966 hospital discharge summary again notes that 
the veteran reported a history of acute hallucinations and 
delusions that had occurred in sporadic outbursts over the 
last five to six years, but he further explained that he had 
always been able to control them.  The final diagnosis was 
schizophrenic reaction, acute and undifferentiated with a 
fair prognosis.    

A January 1969 statement written by Dr. R.J.M., M.D. notes 
that the veteran had been under his care since March 19, 
1966, and that the veteran told him that he had a history of 
5 to 6 years of auditory hallucinations at that time.  He 
wrote that the veteran had apparently continued to have such 
problems since leaving the service.  He further offered that 
because of the veteran's reported history of the onset of the 
veteran's mental illness in service, the physician indicated 
that the veteran was entitled to service-connected benefits.

In a subsequent report dated January 1969, Dr. R.J.M., M.D. 
indicated that the veteran had been under his care since 
March 1968 due to recurrent, "autotory" hallucinations, 
periods of regression, and an acute schizophrenic episode 
that resulted in hospitalization.  The noted diagnosis was 
schizophrenic reaction, residual type.  

In a January 1969 statement, the veteran's parents explained 
that they sent to the veteran "nerve medicine" while he was 
in the service.  They also wrote that the veteran had to drop 
out of college in 1963 and could not maintain steady 
employment because of his mental disorder. 

In a January 1969 statement, J.F.T. noted that he had known 
the veteran since he was a child and had noticed a nervous 
condition approximately five years before.  

In a February 1969 statement, A.B.M. noted that the veteran 
exhibited changed behavior during his furloughs home and 
related that the veteran had to give up a job at the post 
office after service because of the great strain on his 
nerves.  
    
The following evidence was associated with the claims file 
after the August 1969 Board decision.

In an August 1981 statement, the veteran's father wrote that 
he received the medication Equinal from P.L., a pharmacist, 
from the latter part of 1960 to 1962 for his son and that his 
wife mailed the medication to the veteran during that time 
period.  He added that the medication was obtained through a 
Dr. B.  

In a September 1981 statement, a pharmacist (P.L.) noted that 
he filled the veteran's prescriptions and that he remembered 
sometime from 1960 to 1962 filling prescriptions for Equinal 
for the veteran.  He also wrote that the veteran's father 
mailed the medication to him while he was in service.  P.L. 
explained that the records of such prescriptions were 
destroyed.    

In various statements submitted by the veteran from 1981 to 
2005, he relates his current mental disorder to service.  

The veteran's private medical records dated from February 
1990 to March 2004 document his recent treatment for a mental 
disorder to include schizophrenia and schizoaffective 
disorder.  The records contain no competent medical evidence 
that the veteran's current mental disorder is related to 
service or manifested within a year of separation from active 
service.  

A November 2003 letter written by Dr. M.H. notes diagnoses of 
schizoaffective disorder, bipolar type and pain disorder and 
indicates that the veteran's treatment includes taking 
medication.  The letter contains no competent medical 
evidence that the veteran's current mental disorder is 
related to service or manifested within a year of separation 
from active service.  

A December 2003 letter written by C.B., D.O. references the 
veteran's treatment for schizophrenia.  The letter contains 
no competent medical evidence that the veteran's current 
mental disorder is related to service or manifested within a 
year of separation from active service.  

Analysis

In order to reopen the veteran's service connection claim for 
schizophrenic reaction, there must be evidence that the 
veteran's schizophrenic reaction is related to active service 
or manifested to a compensable degree within a year of 
separation from active service.  

After careful review of the evidence submitted after the 
August 1969 Board decision, the Board finds that the evidence 
is not sufficient to reopen the veteran's claim at this time.  
Although the private medical records, statements from Drs. 
C.B. and M.H., and the lay statements submitted each 
constitute new evidence because they were not of record prior 
to the August 1969 Board decision, they are not also material 
because they do not show that the veteran's current mental 
disorder is related to service or manifested within a year of 
separation from active service.  The Board notes that the lay 
statements relate that the veteran was receiving treatment 
for a mental disorder in service; however, a similar 
statement was submitted by the veteran's parents in 1969 
prior to the Board's consideration and denial of the 
veteran's claim and does not definitively show an in-service 
mental disorder.  None of the other new evidence relates the 
veteran's mental disorder to service.  Consequently, the 
newly submitted evidence does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the veteran's claim.  

The Board also notes that the veteran has repeatedly noted 
that his current mental disorder is related to his active 
military service in statements dated from 1981 to 2005.  The 
veteran, however, lacks the medical expertise necessary to 
offer a competent medical diagnosis or opinion regarding the 
etiology of his mental disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (noting that lay persons are not 
competent to offer medical opinions); See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (explaining that lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms).  Therefore, his statements are not 
material because they do not present a reasonable possibility 
of substantiating his claim.     
 
Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection of schizophrenic reaction is not reopened.


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  In this 
case, the Board finds that the preponderance of the evidence 
weighs against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for COPD is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for schizophrenic 
reaction is not reopened; the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


